Citation Nr: 0703104	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An April 1980 rating decision denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.

2.  Evidence associated with the claims file since the April 
1980 rating decision was not of record at the time of the 
April 1980 decision and relates to an unestablished fact 
necessary to substantiate the veteran's claim of entitlement 
to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision was the last final 
decision of the claim of entitlement to service connection 
for a psychiatric disorder.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the April 1980 rating 
decision is new and material, and the claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim as the Board is taking action favorable to 
the veteran by reopening the claim of entitlement to service 
connection for a psychiatric disorder.  As such, this 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

An unappealed rating decision in April 1980 denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that the veteran's claimed 
condition was "a constitutional or developmental abnormality 
and not a disability under current laws."  The relevant 
evidence of record at the time of the April 1980 rating 
decision consisted of the veteran's service medical records.
 
The veteran did not file a notice of disagreement after the 
April 1980 rating decision.  Therefore, the April 1980 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2004, a claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder was 
received.  Evidence of record received since the April 1980 
rating decision includes VA medical records from April 1980, 
May 1996, August 1997, February 1998, March 1998, May 1998, 
August 1998, September 1998, December 1998, March 1999, March 
2003, and January 2005, a private medical record from 
February 1987, statements from the veteran dated in December 
2004 and December 2005, and the transcript of a February 2006 
videoconference hearing before the Board.

All of the evidence received since the April 1980 rating 
decision which is listed above is "new" in that it was not 
of record at the time of the April 1980 decision.  The 
February 1998, September 1998, March 2003, and January 2005 
VA medical reports diagnosed depression.  The March 1998, May 
1998, August 1998, March 1999 VA medical report diagnosed 
dysthymic disorders.  The Board notes that depressive 
disorders and dysthymic disorders are disabilities for VA 
purposes under 38 C.F.R. § 4.130 (2006).  The April 1980 
rating decision denied the veteran's claim on the basis that 
the evidence did not demonstrate a disability for VA 
purposes.  As such, the evidence received since the April 
1980 rating decisions shows that the veteran has current 
diagnoses of disorders which are considered disabilities for 
VA purposes, something that was not demonstrated in April 
1980.  Given that the veteran's service medical records 
include an October 1973 diagnosis of anxiety and depression, 
the Board finds that the aforementioned VA medical records 
relate to an unestablished fact necessary to substantiate the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  Therefore, such evidence presents the 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened; to this extent the appeal 
is allowed.



REMAND

The medical evidence of record does not include an opinion as 
to the etiology of the veteran's diagnosed depressive and 
dysthymic disorders.

The record shows that the veteran had an in-service diagnosis 
of depression.  The evidence also shows a current disability, 
and the veteran has provided testimony that his current 
psychiatric disorder originated in service.  Therefore, the 
applicable regulations provide that a medical examination 
should be scheduled in order to determine whether the 
veteran's currently diagnosed psychiatric disorders were 
caused or aggravated by active military service.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any psychiatric disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any psychiatric disorder found 
is related to the veteran's period of 
military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


